Citation Nr: 0534737	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  97-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to November 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in September 1997.  A transcript of that 
proceeding is on file.  

The veteran's appeal originally included the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  But during the pendency of the appeal, the RO, 
in an October 2003 rating decision, granted service 
connection for these conditions and evaluated the bilateral 
hearing loss as 0-percent disabling (i.e., as noncompensable) 
and the tinnitus as 10-percent disabling.  The veteran 
was notified of this decision and did not file a notice of 
disagreement (NOD) in response, to initiate an appeal 
contesting it.  So these claims are no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(where an appealed claim for service connection is granted 
during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).

And as for the remaining claim on appeal, concerning the 
bipolar disorder, it is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  VA will notify 
the veteran if further action is required on his part.




REMAND

The veteran contends that his bipolar disorder is related to 
his military service.  

The Veterans Claims Assistance Act (VCAA) and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical nexus opinion based 
upon a review of the evidence of record if VA determines it 
is necessary to decide the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) evidence of the in-service incurrence or 
aggravation of a disease or injury or of a service-connected 
disability; and (3) medical evidence of a nexus between the 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to element (1), the medical evidence of record 
is replete with diagnoses of bipolar disorder.  So the 
veteran obviously has this condition; this is quite apparent.  
With respect to element (2), his service medical records 
include a report of medical history completed in October 1979 
wherein he checked "yes" as to experiencing depression or 
excessive worry.  So under these circumstances, the Board 
believes a medical nexus opinion is necessary in this case, 
especially since the veteran has not been afforded a VA 
compensation examination in conjunction with this claim.  The 
representative requests that a VA examination be conducted to 
determine the etiology of the veteran's bipolar disorder, 
specifically insofar as whether it is related to his military 
service.  The Board agrees a psychiatric evaluation is needed 
to assist in making this important determination.



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of his bipolar 
disorder.  To facilitate making this 
determination, his claims folder should 
be made available to the designated 
examiner for a review of the pertinent 
medical history.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (meaning at least 
50-percent probable) that any currently 
diagnosed psychiatric disorder - but 
bipolar disorder in particular - is 
related to the veteran's military 
service.  The examiner should discuss the 
rationale of the medical opinion.

2.  Then readjudicate the claim for 
service connection for bipolar disorder 
in light of the medical opinion obtained.  
If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

